
	
		IB
		 House Calendar No. 83
		112th CONGRESS
		1st Session
		H. J. RES. 70
		[Report No.
		  112–259]
		IN THE HOUSE OF
		  REPRESENTATIVES
		
			June 24, 2011
			Mr. Clay (for
			 himself, Mr. Carnahan,
			 Mr. Akin, and
			 Mr. Costello) introduced the following
			 joint resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		
			October 25, 2011
			Additional sponsor: Mr.
			 Shimkus
		
		
			October 25, 2011
			Reported with an amendment, referred to the House
			 Calendar, and ordered to be printed
			Strike out all after the resolving clause and
			 insert the part printed in italic
		
		JOINT RESOLUTION
		To grant the consent of Congress to an
		  amendment to the compact between the States of Missouri and Illinois providing
		  that bonds issued by the Bi-State Development Agency may mature in not to
		  exceed 40 years.
	
	
		Whereas to grant the consent of Congress to an amendment
			 to the compact between the States of Missouri and Illinois providing that bonds
			 issued by the Bi-State Development Agency may mature in not to exceed 40
			 years;
		Whereas the Congress in consenting to the compact between
			 Missouri and Illinois creating the Bi-State Development Agency and the Bi-State
			 Metropolitan District provided that no power shall be exercised by the Bi-State
			 Agency until such power has been conferred upon the Bi-State Agency by the
			 legislatures of the States to the compact and approved by an Act of
			 Congress;
		Whereas such States previously enacted legislation
			 providing that the Bi-State Agency had the power to issue notes, bonds, or
			 other instruments in writing provided they shall mature in not to exceed 30
			 years, and Congress consented to such power; and
		Whereas such States have now enacted legislation amending
			 this power: Now therefore, be it
		Whereas to grant the consent of Congress to an amendment
			 to the compact between the States of Missouri and Illinois providing that bonds
			 issued by the Bi-State Development Agency may mature in not to exceed 40
			 years;
		Whereas the Congress in consenting to the compact between
			 Missouri and Illinois creating the Bi-State Development Agency and the Bi-State
			 Metropolitan District provided that no power shall be exercised by the Bi-State
			 Agency until such power has been conferred upon the Bi-State Agency by the
			 legislatures of the States to the compact and approved by an Act of
			 Congress;
		Whereas such States previously enacted legislation
			 providing that the Bi-State Agency had the power to issue notes, bonds, or
			 other instruments in writing provided they shall mature in not to exceed 30
			 years, and Congress consented to such power; and
		Whereas such States have now enacted legislation amending
			 this power: Now therefore, be it
		
	
		1.Consent
			(a)In
			 generalThe consent of Congress is given to the amendment of the
			 powers conferred on the Bi-State Development Agency by Senate Bill 758, Laws of
			 Missouri 2010 and Public Act 96–1520 (Senate Bill 3342), Laws of Illinois
			 2010.
			(b)Effective
			 dateThe amendment to the powers conferred by the Acts consented
			 to in subsection (a) shall take effect on December 17, 2010.
			2.Application of
			 Act of August 31, 1950The
			 provisions of the Act of August 31, 1950 (64 Stat. 568) shall apply to the
			 amendment approved under this joint resolution to the same extent as if such
			 amendment was conferred under the provisions of the compact consented to in
			 such Act.
		3.Right to alter,
			 amend, or repealThe right to
			 alter, amend, or repeal this joint resolution is expressly reserved.
		4.Reservation of
			 rightsThe right is reserved
			 to Congress to require the disclosure and furnishings of such information or
			 data by the Bi-State Development Agency as is deemed appropriate by
			 Congress.
		
	
		That
		1.Consent
			(a)In
			 generalThe consent of Congress is given to the amendment of the
			 powers conferred on the Bi-State Development Agency by Senate Bill 758, Laws of
			 Missouri 2010 and Public Act 96–1520 (Senate Bill 3342), Laws of Illinois
			 2010.
			(b)Effective
			 dateThe amendment to the powers conferred by the Acts consented
			 to in subsection (a) shall take effect on the date of enactment of this
			 Act.
			2.Right to alter, amend,
			 or repealThe right to alter,
			 amend, or repeal this joint resolution is expressly reserved.
		3.Reservation of
			 rightsThe right is reserved
			 to Congress to require the disclosure and furnishings of such information or
			 data by the Bi-State Development Agency as is deemed appropriate by
			 Congress.
		
	
		October 25, 2011
		Reported with an amendment, referred to the House Calendar,
		  and ordered to be printed
	
